Name: Commission Regulation (EC) No 97/2009 of 2 February 2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, as regards the use of the flexible module (Text with EEA relevance)
 Type: Regulation
 Subject Matter: business organisation;  European Union law;  economic analysis;  business classification
 Date Published: nan

 3.2.2009 EN Official Journal of the European Union L 33/6 COMMISSION REGULATION (EC) No 97/2009 of 2 February 2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, as regards the use of the flexible module (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 295/2008 of the European Parliament and of the Council of 11 March 2008 concerning structural business statistics (1), and in particular Article 3(4) thereof, Whereas: (1) Regulation (EC) No 295/2008 established a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure, activity, competitiveness and performance of businesses in the Community. (2) It is necessary to plan the use of the flexible module referred to in Article 3(2)(j) of that Regulation in close cooperation with Member States and to decide its scope, list of characteristics, reference period, activities to be covered and quality requirements. (3) Access to finance is a major policy constraint in most Member States and the Community alike. There is strong evidence that European enterprises suffer from a financing gap, especially if they grow fast or if they are characterised as young firms. Therefore statistics are needed to enable the situation of these enterprises to be analysed in comparison to all small and medium-sized enterprises. These data should be extracted from existing sources if possible. (4) Any further necessary technical details will be subject to guidelines and recommendations elaborated by the Commission (Eurostat) in close cooperation with Member States. (5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The flexible module referred to in Article 3(2)(j) of Regulation (EC) No 295/2008 shall be used to produce statistics on access to finance by businesses. The scope of the data collection shall be enterprises in the non-financial business community with 10 to 249 persons employed in 2005 and which were still active in 2008 and have 10 or more persons employed in the reference period as stated in Article 6, and as sub-populations high-growth enterprises (average annualised employment growth of more than 20 % per annum over the period from 2005 to 2008) and gazelles (high-growth enterprises that are up to five years old), first established in 2003 or 2004. Article 2 In order to limit the burden on businesses and the costs to the Member States, existing data from administrative sources shall be used, if possible. Article 3 The characteristics included in the data collection shall be: (a) the relevance of the ownership situation at the start of the enterprise and at the observation time for access to finance; (b) the degree and success rates of all attempts to obtain various sorts of internal and external financing and the reasons for not obtaining such financing; (c) the extent of guarantees for business loans; (d) the perception by the owner/manager of the cost and burden of obtaining business loans and of the enterprises financial situation; (e) the importance of the choice of financial institution (geographic proximity, in particular cross-border situations, foreign vs. domestic ownership, prior client status, etc.); (f) the debt/turnover ratio and other correlations of finance characteristics in the enterprise accounts and their importance for future business growth; (g) the perceived need for future financing and its forms and the reasons for this need; (h) the perceived link of finance options and their availability and perspectives for employment growth; (i) the perception of overall administrative burden on enterprises; (j) the effort required to reply to a questionnaire (if any) on access to finance. Article 4 Activities to be covered shall be the following aggregates of the common statistical classification of economic activities in the European Community as established by Regulation (EC) No 1893/2006 of the European Parliament and of the Council (2) (NACE Rev. 2), insofar as they constitute market activities: (a) B to E (industry); (b) F (construction); (c) G to N (services, aggregated except J, K (financial services) and M); (d) J (ICT services); (e) M (professional, scientific, technical services). Article 5 The competent national authorities in Member States shall transmit the results on the characteristics referred to in Article 3 of this Regulation, including confidential data, to the Commission (Eurostat) in accordance with the existing Community provisions on transmission of data subject to statistical confidentiality, in particular Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (3). Those Community provisions shall apply to the treatment of the results, insofar as they include confidential data. The data shall be transmitted in electronic form. The transmission format shall be in conformity with the interchange standards specified by the Commission (Eurostat). Data shall be transmitted or uploaded by electronic means to the single entry point for data, maintained by the Commission (Eurostat). Article 6 The reference period shall be that period in 2010 during which the data are either gathered from existing sources or collected from enterprises. Article 7 The quality requirement shall be the delivery of data sets covering the following number of statistical units per participating Member State:  Germany, Spain, France, Italy and United Kingdom: 1 800 respondent enterprises each, or the equivalent in existing data;  Belgium, Bulgaria, Ireland, Greece, Netherlands, Poland, Slovakia and Sweden: 900 respondent enterprises each, or the equivalent in existing data;  Denmark and Finland: 500 respondent enterprises each, or the equivalent in existing data;  Latvia and Lithuania: 300 respondent enterprises each, or the equivalent in existing data;  Cyprus and Malta: 233 respondent enterprises each, or the equivalent in existing data. Article 8 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 97, 9.4.2008, p. 13. (2) OJ L 393, 30.12.2006, p. 1. (3) OJ L 151, 15.6.1990, p. 1.